287 So.2d 114 (1973)
Harriet Diane GRAULICH, Appellant,
v.
The STATE of Florida, Appellee.
No. 73-347.
District Court of Appeal of Florida, Third District.
December 18, 1973.
Sheldon Yavitz, Coconut Grove, for appellant.
Robert L. Shevin, Atty. Gen., and Joel D. Rosenblatt, Asst. Atty. Gen., for appellee.
Before BARKDULL, C.J., and PEARSON and HAVERFIELD, JJ.
PER CURIAM.
The appellant entered a guilty plea and then appealed the denial of her motion *115 for discharge pursuant to the speedy trial rule. We affirm the judgment of guilty upon authority of the rule stated in White v. State, Fla.App. 1973, 273 So.2d 782. See Fowler v. United States, 391 F.2d 276 (5th Cir.1968); United States v. Doyle, 348 F.2d 715 (2d Cir.1965).
It is urged that the cited rule ought not be applied in this case since the guilty plea was involuntarily entered because the appellant was led to believe that she could reserve her right to an appeal upon the speedy trial question if she pleaded guilty to the charge. We reject the creation of the desired exception, but we note that the question of the voluntariness of a plea is one of fact. It is properly raised by a motion in the trial court.
Affirmed.